ORDER
On May 6, 2013, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Terri A. Hauge committed professional misconduct warranting public discipline, namely, being convicted of six counts of felony theft-by-swindle and one count of perjury, in violation of Minn. R. Prof. Conduct 8.4(b) and (c). Respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations in the petition. The parties jointly recommend that the appropriate discipline is disbarment.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Terri A. Hauge is disbarred from the practice of law in the State of Minnesota, effective as of the date of the filing of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/____ Alan C. Page Associate Justice